Citation Nr: 1817447	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-operative residuals of abdominal adhesions.

2.  Entitlement to service connection for post-operative residuals of abdominal adhesions.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse, and S. H.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to September 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The reopened issue of entitlement to service connection for post-operative residuals of abdominal adhesions is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2002 rating decision denied the Veteran's claim for entitlement to service connection for post-operative residuals of abdominal adhesions; the Veteran did not timely appeal the denial; and new and material evidence was not received as to the issue within the one-year appeal period following issuance of the March 2002 rating decision.

2.  Evidence received since the March 2002 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for post-operative residuals of abdominal adhesions.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence having been received, the claim for entitlement to service connection for post-operative residuals of abdominal adhesions is reopened.  38 U.S.C. §§ 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants the petition to reopen the claim for entitlement to service connection for post-operative residuals of abdominal adhesions.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they relate to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.306.

Analysis

The Veteran submitted an original claim for entitlement to service connection for abdominal adhesions in January 2002.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in January 2002.  In the March 2002 rating decision, the RO denied the Veteran entitlement to service connection for post-operative residuals of abdominal adhesions, explaining that the record showed that the condition existed prior to the Veteran's active service and was not aggravated beyond its normal progression during his active service.  The RO notified the Veteran of the decision in a letter dated March 18, 2002.  The letter informed the Veteran that he could appeal the decision by submitting a timely notice of disagreement, and was enclosed with a VA Form 4107, Your Rights to Appeal Our Decision.  The Veteran did not submit a timely notice of disagreement as to the denial, nor was new and material evidence as to the issue received within the one-year appeal period following notice of the March 2002 rating decision.  As such, the Veteran did not timely appeal the March 2002 rating decision's denial of entitlement to service connection for post-operative residuals of abdominal adhesions, and the March 2002 rating decision is final as to that issue.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302,20.1103.

At the time of the March 2002 rating decision, the record included a November 25, 1991 report of operation for an exploratory laparotomy and excision of adhesive band.  Evidence associated with the record since the final March 2002 rating decision includes additional medical records pertaining to the Veteran's admission from November 25, 1991, to November 27, 1991, including notes documenting the Veteran's treatment prior to the November 25, 1991 procedure and his further treatment thereafter.  The Board finds that this evidence is new because it was not previously considered by VA.  It is also material because it provides additional insight into the nature of the Veteran's condition shortly after his separation from active service and is relevant to the issue of whether the Veteran's preexisting abdominal adhesions underwent an increase in disability beyond their natural progression during his active service.  As such, the additional evidence raises a reasonable possibility of substantiating the claim for entitlement to service connection for post-operative residuals of abdominal adhesions.  See Shade, 24 Vet. App. 110.  Therefore, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for post-operative residuals of abdominal adhesions, and the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for post-operative residuals of abdominal adhesions, is reopened, and, to that extent only, the appeal is granted.


REMAND

The Board finds that the reopened issue of entitlement to service connection for post-operative residuals of abdominal adhesions must be remanded for further development before the issue may be decided on the merits.

The Veteran contends that his abdominal adhesions, which are the result of a gunshot wound he sustained in 1983 prior to his entrance into his active service, worsened during his active service.  The record shows that the Veteran was scheduled for a VA examination in February 2002, but did not report to the examination.  VA has not yet provided an examination or obtained a medical opinion as to whether the Veteran's preexisting abdominal adhesions underwent an increase in disability beyond their natural progression during his active service.  Given the additional evidence that has been received since the prior adjudication of the issue, the Board finds that the Veteran should be afforded another opportunity to undergo an examination or have a medical opinion obtained on his behalf as to his post-operative residuals of abdominal adhesions.

In addition, at the March 2017 Board hearing, the Veteran testified that during his active service he went to a civilian hospital for treatment of his abdominal pains because there was no one staffing the medical center on his base at the time.  He indicated that the hospital was in Oxnard, but did not give a name for the facility or provide approximate dates for the treatment.  Accordingly, it is unclear whether efforts have been made to obtain those records or whether evidence relating to that treatment is already of record.  On remand, the Veteran should be provided an opportunity to further identify that treatment and any other relevant outstanding evidence.  Efforts should then be made to obtain and associate with the record any relevant evidence so identified.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding, relevant treatment records from VA and private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from the private facility in Oxnard where he was treated for abdominal pain during his active service, which he identified at his March 2017 Board hearing.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  See 38 C.F.R. § 3.159(c)(1).  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Forward the record and a copy of this remand to a VA clinician qualified to provide the information requested below.  If the clinician selected determines that the information requested below cannot be provided without an in-person examination of the Veteran, then such an examination should be scheduled.  The clinician selected is asked to review the record and then respond to the following:

Provide an opinion as to whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's post-operative residuals of abdominal adhesions, which were noted on his medical examination for enlistment into active service, underwent an increase in severity during his active service beyond their natural progression.

The clinician should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  In providing the above-requested opinion, the clinician must discuss the Veteran's service treatment records showing in-service complaints of abdominal pain and other related symptoms and the post-service medical records showing that the Veteran was admitted in November 1991 with complaints of abdominal pain and underwent an exploratory laparotomy and excision of adhesive band.

3.  After completion of the above, review the expanded record, including the evidence entered since statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


